Exhibit 12 General Electric Company Ratio of Earnings to Fixed Charges (Dollars in millions) Nine months ended September 30, 2008 (Unaudited) General Electric Company and consolidated affiliates Earnings(a) $ 17,158 Plus Interest and other financial charges included in expense(b) 20,188 One-third of rental expense(c) 502 Adjusted “earnings” $ 37,848 Fixed Charges Interest and other financial charges included in expense(b) $ 20,188 Interest capitalized 55 One-third of rental expense(c) 502 Total fixed charges $ 20,745 Ratio of earnings to fixed charges 1.82 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
